 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Terry Patterson,                                      Case No.: 19-cv-0302-AJB-AGS
12                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
13                                                         MOTION TO FILE IN FORMA
     v.                                                    PAUPERIS AS MOOT AND
14
                                                           DISMISSING THE COMPLAINT
15                                                         WITHOUT PREJUDICE
     Village Care,                                         (Doc. No. 2)
16
17                                      Defendant.
18
19         The Court reviews Plaintiff Terry Patterson’s complaint under 28 U.S.C. § 1915(e)
20   as required when a plaintiff files a motion to proceed in forma pauperis (“IFP”). (Doc. Nos.
21   1, 2.) Under this mandatory screening, the Court finds that Patterson’s complaint does not
22   sufficiently state a claim for relief. Thus, the Court DENIES as moot Patterson’s IFP
23   motion., (Doc. No. 2), and DISMISSES Patterson’s complaint with leave to amend.
24                    I.     MOTION TO PROCEED IN FORMA PAUPERIS
25         Patterson moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
26   civil action, suit, or proceeding in a district court of the United States, except an application
27   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
28   may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff is

                                                       1

                                                                                    19-cv-0302-AJB-AGS
 1   granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
 2   1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
 3   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
 4   a statement of all assets which shows inability to pay initial fees or give security. Civ. L.R.
 5   3.2.a.
 6            Here, Patterson states in her declaration that she is currently unemployed. (Doc. No.
 7   2 at 2.) Patterson declares she received $308.64 per week from May 3, 2017, until
 8   December 13, 2018, from Worker’s Compensation. (Id.) Patterson further declares that for
 9   a period of 225 weeks starting from December 14, 2018, she received $185.18 per week
10   from Worker’s Compensation. (Id.) Patterson declares she has $358 in her checking
11   account and $42,300 held in other account(s). (Id.) Patterson fails to specify in what type
12   of account(s) the foregoing funds are held and therefore, the Court is unable to determine
13   Patterson’s ability to pay. However, the Court need not determine Patterson’s IFP financial
14   status at this time because the complaint is dismissed with leave to amend. Patterson must
15   refile for IFP status at that time. Thus, the Court DENIES Patterson’s IFP motion as moot.
16                          II.    SCREENING UNDER 28 U.S.C. § 1915(e)
17            Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
18   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
19   1127 (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous, malicious,
20   failing to state a claim upon which relief may be granted, or seeking monetary relief from
21   a defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
22   F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting 28 U.S.C. § 1915(e)(2)(B) is “not limited
23   to prisoners”); Lopez, 203 F.3d at 1127 (“[§] 1915(e) not only permits but requires a district
24   court to dismiss an [IFP] complaint that fails to state a claim”). Accordingly, the Court
25   “may dismiss as frivolous complaints reciting bare legal conclusions with no suggestion of
26   supporting facts . . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984) (internal
27   quotation omitted). “[A] complaint must contain sufficient factual matter, accepted as true,
28   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                     2

                                                                                    19-cv-0302-AJB-AGS
 1   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A complaint
 2   is facially plausible when the facts alleged allow “the court to draw the reasonable inference
 3   that the defendant is liable for the misconduct alleged.” Id.
 4         Also, pro se pleadings are held to “less stringent standards than formal pleadings
 5   drafted by lawyers” because pro se litigants are more prone to making errors in pleading
 6   than litigants represented by counsel. Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal
 7   quotations omitted); see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded
 8   by statute on other grounds, Lopez, 203 F.3d at 1126–30 (9th Cir. 2000). Thus, the Supreme
 9   Court has stated that federal courts should liberally construe the “‘inartful pleading’ of pro
10   se litigants.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (quoting Boag v.
11   MacDougall, 454 U.S. 364, 365 (1982)); see, e.g., Balistreri v. Pacifica Police Dep’t, 901
12   F.2d 696, 699 (9th Cir. 1988) (reasoning that pro se pleadings are liberally construed).
13                                        III.   DISCUSSION
14         Patterson contends that Village Care violated the Americans with Disabilities Act
15   (“ADA”) by failing to reasonably accommodate her disability and by terminating her
16   because of that disability. (Doc. No. 1 at 2.) The ADA provides that “[n]o covered entity
17   shall discriminate against a qualified individual with a disability because of the disability.
18   . . .” 42 U.S.C. § 12112(a). Title I of the ADA insures full opportunities for people with
19   disabilities in the workplace by requiring reasonable accommodation of employees'
20   disabilities by their employers. Under the ADA, the term “discriminate” is defined as
21   including “not making reasonable accommodations to the known physical or mental
22   limitations of an otherwise qualified individual with a disability who is an applicant or
23   employee, unless such covered entity can demonstrate that the accommodation would
24   impose an undue hardship on the operation of the business of such covered entity.” 42
25   U.S.C. § 12112(b)(5)(A). To prevail on a claim of unlawful discharge under the ADA, the
26   plaintiff must establish that he is a qualified individual with a disability and that the
27   employer terminated him because of his disability. Cooper v. Neiman Marcus Group, 125
28   F.3d 786, 790 (9th Cir. 1997). The ADA defines a “qualified individual with a disability”
                                                   3

                                                                                  19-cv-0302-AJB-AGS
 1   as “an individual with a disability who, with or without reasonable accommodation, can
 2   perform the essential functions of the employment position that such individual holds or
 3   desires.” 42 U.S.C. § 12111(8). A “disability” is “a physical or mental impairment that
 4   substantially limits one or more of the major life activities of such individual.” 42 U.S.C.
 5   § 12102(2)(a).
 6         Here, Patterson alleges generally she has a disability, but fails to plead sufficient
 7   facts to establish she is a “qualified individual with a disability” protected under the ADA.
 8   Therefore, Patterson has failed to establish a prima facie case as to the first element of an
 9   unlawful discharge claim under the ADA.
10         Moreover, Patterson fails to plead sufficient facts that Village Care terminated
11   Patterson because of a qualified disability protected under the ADA. Rather, Patterson
12   alleges only that from February 6, 2017 to August 4, 2017 “Village Care failed to engage
13   in an interactive process . . . to begin discussing the accommodation request” and that
14   Patterson was terminated effective August 4, 2017. The allegations do not make clear what
15   accommodations Village Care was obligated to make and whether Patterson was
16   terminated because of a qualifying disability protected under the ADA.
17         Therefore, Patterson has failed to state a claim upon which relief can be granted.
18                                    IV.   LEAVE TO AMEND
19         Leave to amend should be granted if it appears possible that the plaintiff can correct
20   the complaint’s deficiency. Balistreri, 901 F.2d at 701. The “rule favoring liberality in
21   amendments to pleadings is particularly important for the pro se litigant. Presumably
22   unskilled in the law, the pro se litigant is far more prone to make errors in pleading than
23   the person who benefits from the representation of counsel.” Noll, 809 F.2d at 1448; see
24   Crowley v. Bannister, 734 F.3d 967, 977–78 (9th Cir. 2013); see also Bazrowx v. Scott,
25   136 F.3d 1053, 1054 (5th Cir. 1998) (“Generally a district court errs in dismissing a pro se
26   complaint for failure to state a claim . . . without giving the plaintiff an opportunity to
27   amend.”). Therefore, the Court GRANTS Patterson leave to amend her complaint.
28
                                                   4

                                                                                 19-cv-0302-AJB-AGS
 1                                      V.     CONCLUSION
 2         The Court DENIES as moot Patterson’s IFP motion, (Doc. No. 2), and DISMISSES
 3   Patterson’s complaint with leave to amend, (Doc. No. 1). Patterson must file both (1) a
 4   renewed IFP motion and (2) an amended complaint by June 7, 2019, or risk having this
 5   case dismissed with prejudice for failure to prosecute.
 6         IT IS SO ORDERED.
 7
 8   Dated: May 10, 2019

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5

                                                                            19-cv-0302-AJB-AGS
